Citation Nr: 1029485	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  04-28 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of 
fusion, fifth lumbar vertebra, first sacral segment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The appeal ensued 
following a December 2002 rating decision in which the 20 percent 
rating was increased to 40 percent, effective October 31, 2001.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in July 2009.  A transcript of that 
hearing is of record.  

For purposes of clarity, it is pointed out that during the appeal 
process, in a March 2005 rating decision, service connection was 
separately granted for right radiculopathy of the lumbar spine as 
secondary to the service-connected lumbar spine disorder on 
appeal.  The Veteran has expressly stated that he has not 
expressed disagreement with that grant and the assignment of a 10 
percent rating (see hrg. tr., pg. 3).  Grantham v. Brown, 114 F 
3d 1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a second 
notice of disagreement (NOD) must thereafter be timely filed to 
initial appellate review of :downstream" issues such as the 
compensation level assigned for the disability or the effective 
date of service connection).  Therefore, that matter has been 
resolved and is not in appellate status.  

At the July 2009 personal hearing, the Veteran raised the issue 
of entitlement to service connection for erectile dysfunction.  
This issue has not been properly developed or certified for 
appellate consideration.  This matter is referred to the RO for 
such further action as is deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.

REMAND

Review of the record reflects that the Veteran has a long 
standing low back condition, classified as residuals of fusion, 
fifth lumbar vertebra, first sacral segment.  This appeal ensued 
following a December 2002 rating decision which increased the 
disability rating for this condition to 40 percent, effective the 
date of his claim on October 31, 2001.  He contends that his low 
back condition warrants a rating in excess of 40 percent.  

At the 2009 personal hearing, the Veteran testified that the 
symptoms associated with his low back disorder had increased in 
severity since the most recent VA examination in 2007.  
Specifically, he noted that he experienced pain even though he 
was on medication.  He was unable to work around his house or 
even bend over and tie his shoes.  He used a cane on most 
occasions.  He often shifted his position when sitting due to 
pain associated with his back.  He continued to be treated at the 
Dallas, Texas, VA medical facility.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined 
the Board should have ordered contemporaneous examination of 
Veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where record does not adequately reveal current state of a 
Claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination, particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his low back disorder, on appeal.  Any 
records that are not currently included in 
the claims file should be obtained and 
added to the file.  With any necessary 
authorization from the Veteran, the AMC/RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that are not currently of 
record.  It is specifically noted that 
records may be obtained from the Dallas, 
Texas, VA medical facility, as the Veteran 
recently testified that he continues to be 
treated there for his low back problems.  
All efforts to obtain these records must 
be documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and Veteran is to be informed 
of such.  If pertinent records are 
received, the AMC/RO should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) 
are met as to this issue.  

2.  The Veteran should then be afforded an 
appropriate VA examination, by a physician, 
to set out orthopedic findings that 
determine the current severity of his 
service-connected lumbar spine disorder.  
The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

The examiner should be provided sufficient 
detail so that both the old and the new 
rating criteria for back impairment can be 
applied.  Any necessary tests or studies 
should be performed.  

The examiner should describe all symptoms 
(nature, severity, and associated 
impairment of function) of the lumbar spine 
disorder; report all ranges of lumbar spine 
motion, along with an opinion as to the 
extent of any additional functional loss 
(in degrees if possible) due to pain, 
weakness, fatigue and incoordination or 
during flare-ups; indicate whether or not 
there is ankylosis (and if so, whether 
favorable or unfavorable); and ascertain 
whether there have been any associated 
incapacitating episodes (bed rest 
prescribed by a physician and treatment by 
a physician), and if so, their duration and 
frequency.  The examiner should also 
identify any neurological disorder 
secondary to the lumbar spine disorder, to 
include diagnosis and severity.  

The examiner should explain the rationale 
for all opinions given.

3.  The AMC/RO should then readjudicate the 
claim in light of all pertinent evidence 
and legal authority.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished an appropriate 
supplemental statement of the case (SSOC) 
and given the opportunity to respond before 
the claims folder is returned to the Board 
for further appellate consideration.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


